Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent G. Andrew Watson is suspended from the practice of law for 90 days and required to complete the program offered by the Illinois Professional Responsibility Institute within six months of the entry of this order. Suspension effective June 10, 2005. Respondent G. Andrew Watson shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.